MEMORANDUM OPINION
BUSSEY, Judge.
This is an original proceeding in which petitioner, Marvin E. Pappan, seeks ani order of this Court directing the officials-to credit said petitioner with certain time-accrued while on parole and enter them as credits upon the records of the State-Penitentiary at McAlester, Oklahoma.
Petitioner alleges that he was paroled' on the 30th day of August, 1963, and that thereafter, on the 1st day of March, 1965,. his parole was revoked, and that he is entitled to credit for time spent on parole-prior to the revocation of the same.
We have repeatedly held that a prisoner whose parole is revoked is not entitled to-credit for the time spent on parole prior to parole revocation.
The writ prayed for is accordingly denied.
NIX, P. J., and BRETT, J., concur.